     Case 1-18-42302-ess             Doc 69-2        Filed 03/07/21         Entered 03/07/21 20:31:57




Dahiya Law Offices LLC
75 Maiden Lane Suite 506
New York , NY 10038


JOHN WILSON


BANKRUPTCY CHAPTER 13
ADV. PROCEEDING
   Date                                        Description                                       Time/       Total
                                                                                                Quantity

 04/25/2018   Prepared and filed a motion to reimpose the stay.                                    2.50    $1,375.00

 05/09/2018   read and reviwed the filing of Wells Fargo by their attorney Robert Griswold...      0.50     $275.00

 05/16/2018   Attended the court hearing for motion to reimpose stay..motion granted, the          2.20    $1,210.00
              court asked to submit the order

 05/20/2018   Reviewed the transactions the paperwork, deed power of attorney executed             1.90    $1,045.00
              between the Wilson and Oumrow and notary of Oumrow family member,
              discussed with Ms. Johnson the reason for the transfers.

 05/20/2018   researched into different bankruptcy filing by Oumrow, 19 Raymond court, 199         1.20     $660.00
              Nassau road, 349 Monroe House, pattern, pacer motions by or against him.

 05/20/2018   Researched into possible claims, NYRPL 320 NYL 349, elements of fraud,               2.30    $1,265.00
              conspiracy, unconscionability under the state law, unjust enrichment etc.
              Taking over the property without just cause or compensation. Sale for zero.

 05/21/2018   Preparation of the complaint, research NYRPL 15, constructive trust, drafting        5.90    $3,245.00
              of the complaint, pleading of the parties and their roles in the sham
              transaction to park the property—myth of moving property away from lender
              and completion of draft and filing.

 05/24/2018   Summons receipts ECF issued by the Court, reviewed the dates: Answers by             0.50     $275.00
              June 25, 2018 pretrail for July 17, 2018. Talk with Ms. Deslyn about the
              summons receipts and case progress.

 05/25/2018   Printout of the summons, prepared the package sent them via fedex upon               0.60     $330.00
              Oumrow and parties.

 05/30/2018   Affidavit of service of the summons prepared and filed with the court.               0.60     $330.00

 07/03/2018   Summons service upon all defendants certification filed.                             0.40     $220.00

 07/16/2018   Reviewed the file, read the complaint, prepared for the background made              0.80     $440.00
              notes for the court preparation.

 07/17/2018   Appeared in the court [judge puzzled with the facts and concerned], none             3.00    $1,650.00
              appeared for Oumrow, court adjourned it to August 21, 2018.

 08/21/2018   Spoke to Ms. Jackson and wrote a letter to judge adjournment to October 23,          0.50     $275.00
              2108, also advising of the court of the default by Oumrow.




                                                     Page 1 of 6
    Case 1-18-42302-ess               Doc 69-2         Filed 03/07/21          Entered 03/07/21 20:31:57




10/23/2018   Prepared for the case, default and notes on the case.                                   0.60    $330.00

10/23/2018   Appeared in the case, none appeared for Oumrow Singh. Judge questioned                  2.20   $1,210.00
             about them not appearing etc and issues with the service.

10/24/2018   Reviewed the filings and researched the law pertaining to default and                   1.30    $715.00
             preparation of the filing of the motion for default judgment

10/30/2018   Researched into the relief asked in the complaint. Judgment on merits-voiding           2.40   $1,320.00
             of the deed transfer and attorney fees etc.

10/30/2018   Preparation of the motion for default judgment and filed it.                            2.30   $1,265.00

11/09/2018   Prepared the amended motion for default judgment and attached the affidavit             1.20    $660.00
             of additional service of the complaint etc. upon Oumrao team.

11/20/2018   Appeared in the court, still, no Oumrao, apprized the Court the background              2.60   $1,430.00
             and service etc., the court still not ready to enter default, but adjourned it to
             December 11, 2018.

11/26/2018   Prepared second motion for default and service of the same and filed the                2.60   $1,430.00
             same.

11/29/2018   Prepared additional affirmation about service, google map, service on                   1.30    $715.00
             Oumrow meeting due process.

12/11/2018   Prepared for the court hearing                                                          0.80    $440.00

12/11/2018   Appeared in the court, the first appearance by the defendant [misleading                3.50   $1,925.00
             statements], the judge in interest of justice granted time to respond by
             December 28, 2018. The judge struck off the default motion. All defs. to file an
             answer. Oumrow stated the name of his attorney stuck in traffic.

01/09/2019   Additional Affirmation in support of entry of Default judgment: review of the           5.90   $3,245.00
             record, past filings and dates issued by the court. reviewed the motion to
             extend time as filed by Singh attorney ms. Collisson. Researched on the
             property 349 monroe street, brooklyn. Reviewed case law on Rule 55 (a) and
             (b). Researched case law on extension of time rule 9, FRBP 9006 and
             diligence of attorney.

01/10/2019   Continued Additional Affirmation in support of entry of Default judgment:               1.90   $1,045.00
             Prepared the affirmation. Filed it with ecf. texted Ms. Collsion obtained the
             email address. and fedexed the papework to ms. collsion

01/14/2019   Prepared and filed a request for judicial notice, Collison violating ethics using       2.30   $1,265.00
             client address as her address.

01/14/2019   Prepared for the court hearing, assembled all paperwork, and made notes.                0.70    $385.00

01/15/2019   Appeared in the court, no answer filed by the defendants, no one appeared               2.40   $1,320.00
             for the defendants. Ms. Collsion not present in the court nor her clients, judge
             adjourned it to January 31, 2019.

01/22/2019   Receipt and review of Collison filing judicial notice request—response to the           0.20    $110.00
             judicial notice application, claiming to end her professional engagement with
             Oumrow.

01/30/2019   Additional affirmation prepared to file for entry of default, as default was willful,   2.20   $1,210.00




                                                      Page 2 of 6
    Case 1-18-42302-ess               Doc 69-2         Filed 03/07/21          Entered 03/07/21 20:31:57




             Collision argle bargle, phone number out of service and law backing entry of
             default based on misrepresentation.

01/31/2019   Appeared in court, Oumrow given more time until February 20, 2019 to file              2.20   $1,210.00
             responses to the complaint. Also, asked to have his lawyer file notice of
             appearance.

02/05/2019   Spoke to Mr. bronner again and prepared a certificate of noncompliance and             0.40    $220.00
             filed it with the court

02/05/2019   Prepared and filed yet another affirmation for default entry for                       0.40    $220.00
             misrepresentation by Oumrow, Bronner was not retained by Oumrow

02/20/2019   Receipt and reviewed the objections by Bronner for Oumrow to the default.              0.60    $330.00
             Reviewed the affidavit in support and Answer

02/21/2019   Prepared for the pretrial conference, issues with the answers, reviwed the             3.90   $2,145.00
             case law related to the expedience of discovery, scheduling, Rule 1, 16, 26,
             42, issues related to claims and bifurcation of the claims to expedite the
             resolution of the deed transfer and wrote a letter to the court.

02/21/2019   Court appearance at 3 pm, argued the issue of expediency. The judge had                2.50   $1,375.00
             several questions about the transfer [seemed exhausted]

02/24/2019   Rule 12(c) research, judgment on pleadings. The scope of the Complaint                 3.90   $2,145.00
             causes of action. Amendment now, for 544 and 548 and new york state
             creditor debtor law 272, 274, 275.

02/24/2019   Research into Chapter 13 trustee to be brought in to start fraudulent                  1.40    $770.00
             conveyance actions, her fees, time pressure and impact on the existing cases.

02/24/2019   Started preparation of judgment on pleadings.                                          1.70    $935.00
             Reviewed the pleadings, filing the court and talked to the sister of the debtor,
             the background.

02/25/2019   Rule 12(c) motion drafting begins. Standard of grant of motion. Affirmative            4.80   $2,640.00
             defense ineffectuality, twombly standards to them? Research and writing of
             the motion.

02/25/2019   Pleading judgment motion, researched rule 201 judicial notice, governmental            2.50   $1,375.00
             websites, admission party opponent.

02/26/2019   Judgment on pleadings: continued the drafting, the case laws and claims and            3.20   $1,760.00
             their elements and how they are satisfied here.

02/26/2019   Motion pleadings continuing. FRE 901, Integral paperwork not mentioned.                2.10   $1,155.00
             Attended to each claim and its backing by law, unjust enrichment, constructive
             trust, NY RAPL article 15, negligence and unconscionability, fraud conspiracy.

02/27/2019   Motion for judgement on pleadings: Finally completed the draft, took a break          10.10   $5,555.00
             in between to speak to Wilson and Deslyn for 35 minutes, reverted back to
             draft and revised it and filed it and served all the parties to the case. Intricate
             issues addressed. Judgment demanded on 6 counts.

02/28/2019   Preparation of Initial disclosures under rule 26 and emailed it to the                 1.20    $660.00
             counselors and trustee and filed it with the court as a precautionary statment,
             so that otherside counsel sees its importance.




                                                      Page 3 of 6
    Case 1-18-42302-ess              Doc 69-2        Filed 03/07/21         Entered 03/07/21 20:31:57




03/01/2019   Discovery demands: reviewed the interrogatory laws and production of                5.70   $3,135.00
             documents. Prepared three set of interrogatories and document discovery and
             emailed it to Bronner and also mailed it.

03/18/2019   Ms. Deslyn came to the office with the records of home address, gas and             0.80    $440.00
             utility bills etc. She spent more than an hour, putting papers in order, papers
             were reviewed and scanned.

03/18/2019   reviewed the filings, the motion for judgment, opposition by Bronner, prepared      2.30   $1,265.00
             for the hearing tomorrow.

03/19/2019   Prepared for the hearing and attended the hearing on Wilson Motion for              3.50   $1,925.00
             judgment on pleadings. The judge did not want to hear the case as she has
             several questions and asked about the discovery progress. Mr. Bonner asked
             for extension claiming that he was under the impression that once a motion for
             summary judgment is filed, the discovery stops. The judge revised the
             discovery schedule. the judge adjourned the hearing and would issue a new
             scheduling order. Judge attempted to negotiate off the record, however it was
             called off after an attempt failed.

03/25/2019   The court hearing, issues with the plan, domestic support affidavit missing, tax    4.30   $2,365.00
             returns, trustee demanded missings...341 fixed again for May 1st, 2019.

03/25/2019   Deslyn came to the office inquiring about the case, discussed the plan.             0.40    $220.00

03/26/2019   Receipt and review of the ASCB filings.                                             0.40    $220.00

04/03/2019   Reviewed the dockets and checked the dates and scheduled it properly cross          0.40    $220.00
             checked the dates and compliance.

04/11/2019   Review of the discovery requests, non-compliance by Ourmow                          3.50   $1,925.00
             Singh...sending of email to Bronner and meeting with Desylyn
             Johnson...review of the law regarding lack of discovery response and
             consequences.. and the start of preparation.

04/15/2019   Prepared for the motion for judgement on pleadings. reviewed the supplied           6.80   $3,740.00
             discover attended the court hearing at 3 pm and came back to the office at 5:
             Was prepared but the judge adjourned it to June 4th...

06/04/2019   Researched on section 265-a equitty theft laws of new yorka nd prepared an          4.30   $2,365.00
             addtional affirmation in support of judment on pleadings and for judiciial notice
             and filed it with the court

06/04/2019   Prepared for hearing to be held at 3:00 PM. Prepared notes, printed out the         2.90   $1,595.00
             statute 265a.

06/04/2019   Court heard arguments on the motion for judgment on pleadings, judge had            2.50   $1,375.00
             questions has given more time to brief the issues.. and adjourned the motion
             to August 6th 2019.

06/17/2019   Amended motion for judgment on pleadings, the reassertion of the details,           4.40   $2,420.00
             and the case laws.

06/19/2019   amending the motion for judgment on pleadings and filing it and sending it to       2.00   $1,100.00
             Bronner

08/06/2019   Prepared for the hearing with notes.                                                0.70    $385.00




                                                    Page 4 of 6
    Case 1-18-42302-ess              Doc 69-2        Filed 03/07/21         Entered 03/07/21 20:31:57




08/06/2019   Attended the court, court at pains in trying to mediate. Motion, discovery, etc.           2.20    $1,210.00
             new dates by the court. No answer filed, court grants more time. Court
             allowed Bronner to withdraw.

09/10/2019   Attended court hearing and the court. Court to treat the amended motion as a               2.80    $1,540.00
             motion for summary judgment leave granted to supplement the papers.

12/15/2019   Preparation of the motion for summary judgment. Research on rule 56, the                   3.30    $1,815.00
             satisfaction of all standards, no disputed facts. Pleadings transparent, none
             disputed, any disputed issue no bearing on the motion at hand. Revised the
             case law on the elements of causes of action.

12/17/2019   Motion for summary judgment supplemental brief and undisputed facts                        6.50    $3,575.00
             prepared and filed with the court served electronically.

01/27/2020   Prepared the hearing for the summary judgment, no response filed.                          0.70     $385.00

01/28/2020   Prepared for the hearing, reviewed the case law, the notes, the pleadings                  1.20     $660.00

01/28/2020   Court hearing: attended court hearing. None appeared for Oum Row Singh.                    2.50    $1,375.00
             The judge was concerned with the delay and no appearance with several
             adjournments. I insisted that the court issue a direction that it is for a final
             hearing, last adjournment. the judge fixed march 11, 2020 for final arguments
             on the motion for judgment on pleadings and as well as the summary
             judgment. The judge felt that the motions are maintainable under the
             circumstances. I requested the court to at least grant the cancellation of the
             deed transfer. However, the judge fixed for the next date. Ms. Johnson was
             there. So was Katherine the bank's attorney who stated that the debtor is
             current with the adequate protection payments.

03/11/2020   preparation of the time to appear for the court arguments...motion for                     1.50     $825.00
             summary judgment and on pleadings etc.

03/11/2020   appeared telephonically before Judge Stong..the court heard and the case                   0.50     $275.00
             adjourned until April 14. The court shall issue an order to show cause for
             judgment..

05/19/2020   court hearing preparation.                                                                 0.50     $275.00

07/13/2020   Prepared hte notice of settlement of proposed order reviewed nad filed it                  3.20    $1,760.00

08/11/2020   Court hearing, none from defendants.                                                       0.80     $440.00

09/09/2020   receipt and reviewed the court order signed. Decree for John Wilson.                       0.30     $165.00

09/20/2020   Reviewed the bankruptcy trustee motion to dismiss, researched on the issue                 1.70     $935.00
             of law of the case as the judge had iin the previous case ruled that no
             counseling was needed..prepared the oppostion and filed it with the court.

09/21/2020   prepared and appeared telephonically, long wait, before judge, the judge                   0.80     $440.00
             granted continuation fo the case, not to be dismissed, the plan to amended
             and served with an affidavit of service and DSO to be filed and Wilson to
             appear for the 341 meeting of creditors.


                                                                                                Total          $95,480.00




                                                    Page 5 of 6
      Case 1-18-42302-ess             Doc 69-2   Filed 03/07/21     Entered 03/07/21 20:31:57




Detailed Statement of Account

 Current Invoice

      Invoice Number            Due On       Amount Due           Payments Received       Balance Due

 23                           03/07/2021          $95,480.00                      $0.00     $95,480.00

                                                                    Outstanding Balance     $95,480.00

                                                               Total Amount Outstanding     $95,480.00




The debtor signed a retainer of $550/hr.




                                                 Page 6 of 6
